                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


ADP, LLC,
                                                       Civ. No. 18-3666 (1(M) (CLW)
          Plaintiff,
                                                                  OPINION
          V.


DAVID TRUEIRA,

          Defendant.



KEVIN MCNULTY, U.S.D.J.:’
          Before the Court is a renewal of a motion for a temporary restraining
order (DE 56) brought on by an order to show cause filed by the plaintiff, ADP,
LLC (“AD?”). The defendant, David Trueira, left his employment at ADP and
joined a rival firm, Ultimate Software Group, Inc. (“Ultimate”). While at ADP,
Trueira entered into three agreements containing restrictive employment
covenants. Based on those covenants, AD? asked this Court to enjoin Trueira,
for a period of one year, from providing services for Ultimate in the same
geographic territory he covered for ADP and from soliciting business from any
client of AD? or encouraging any clients to cease doing business with ADP.




          Certain key items from the record will be abbreviated as follows:
DE    —                       =   Docket entry number in this case
Compl.                        =   Complaint and jury demand (DE 1)
Whittier Dccl.                =   Declaration of Kate Whitter (DE 1-1)
Donohue Decl.                 =   Declaration of Katherine Donohue (DE 3-2)
Donohue Suppl. DecI.          =   Amended Declaration of Katherine Donohue (DE 19-1)
Trueira Cert.                 =   Certification of David Trueira (DE 2 1-4)
Whitter Suppl. Dccl.          =   Supplemental Declaration of Kate Whitter (DE 29-2)
Tr.                           =   Transcript of Show Cause Hearing (DE 34)


                                                 1
      In a prior decision, I granted the motion in part and denied it in part,
finding that two of the employee agreements (the “SRA” and the “NDA”) were
enforceable, but that a third, more restrictive one (the “RCA”) was not
enforceable. (DE 45). Then, in a case involving another employee named
Rafferty, the Third Circuit disagreed, holding that the RCA was enforceable. In
a separate order, the Third Circuit vacated my prior order and remanded for
further proceedings in light of the Rafferty decision. (DE 55).
      On remand, ADP has now renewed its motion for an injunction, citing
the restrictions of the now-enforceable RCA. (DE 56) I heard additional oral
argument from counsel, who did not seek to introduce any further testimony.
APD’s motion is GRANTED to the extent stated herein.
 I.   BACKGROUND
      For ease of reference, I will here reprint from the prior Opinion my
findings of fact, which have not changed.
      On March 16, 2018, I denied ADP’s request for a temporary restraining
order but ordered expedited discovery and scheduled the matter for a hearing
on the preliminary injunction application. (DES). On April 18, 2018, I held an
evidentiary hearing. (DE 32). The Court heard live testimony from two
witnesses: David Trueira, who testified on his own behalf, and Kate Whittier,
the Vice President of Sales for Major Account Services for ADP and Trueira’s
former supervisor, who testified on behalf of ADP. I accepted certifications and
declarations from witnesses in lieu of direct testimony. Trueira and Whittier
were cross-examined and also gave redirect testimony. The parties submitted
documentary exhibits, as well as deposition transcripts. After the hearing, the
parties submitted proposed findings of fact and conclusions of law. (DE
38 & 39).
      In the course of the hearing, I had the opportunity to observe the
demeanor of the witnesses and assess their credibility. In doing so, I
considered such usual factors as the witnesses’ apparent ability to recall; their
general affect and demeanor; the apparent influence of bias or interest in
shaping the narrative; the inherent plausibility of the accounts; and the extent


                                         2
to which their testimony fit with other evidence. I kept in mind that discovery,
to date, has necessarily been limited. I have accepted the bulk of both sides’
factual contentions. Whittier’s testimony, to be sure, had a pro-plaintiff slant. I
had more difficulty, however, with the credibility of Trueira, who sometimes
was evasive (employing such qualifications as “vaguely”) and sometimes
selective in what he remembered reading.
      The following facts emerged from the evidenUaxy hearing and supporting
documents:
Trueira’s Employment before working at APP
1.    Prior to working at AD?, Trueira had been working as a salesperson in
      business marketing and advertising for about seven years. (Trueira Cert.

      ¶   19); see also (Tr. 50:19—22). Re had never before worked in the areas of
      payroll and human capital management. (Id. at 50:14—17).
2.    All of Trueira’s knowledge, training, and experience in the area of payroll
      and human capital management began with AD?. (Id. at 50:25—51:2).
ADP’s Business
3.    AD? is a Delaware limited liability company with its principal place of
      business in Roseland. New Jersey. (Compl.       (   2).
4.    It is a provider of “business outsourcing and software services to clients,
      including human resources, payroll, tax, and benefits administration
       services.” (Id. at 6).
5.    AD? offers its services internationally and across the United States,
       including in New Jersey. (Id.).
Trueira’s Employment with ADP
6.     On August 6, 2012, Trueira began employment with AD? in its Salem,
       New Hampshire office. (Trueira Cert.   ¶   2). On February 9, 2018, he
       resigned from ADP and immediately began his employment with
       Ultimate. (Id.   ¶f   42 & 45).




                                          3
          c. Employment in ADP’s Total Source Division
7.    At the beginning of his employment with ADP, Trueira sold AD P’s Total
      Source products and sen’ices.2 (Id. at 4).
8.    Total Source is a professional employer organization program through
      which ADP would provide human resource services, employee benefits
      administration, and payroll services to employers. (Id.). Through
      outsourcing, ADP would step into the role of co-employer of each client’s
      personnel for the purposes of payroll, employee benefits, and other
       aspects of employee management. (Idj; see also (Tr. 28:13—17 & 57:20—
      25).
9.    When selling Total Source products and services, Trueira focused on
      employers of 25 to 75 employees. (Tmeira Cert.          ¶ 5).
10.   Trueira recalls that he “rarely proposed and never sold Total Source
      products and services to employers with 200 or more employees.” (Id.).
11.   Approximately 70% of Trueira’s business (solicitation and sales) was with
      existing ADP clients. (Id.   ¶   6). The remaining 30% of his business was
      with new ADP clients. (Id.).
12.   Trueira solicited clients in two counties in northern Massachusetts and
      certain areas of Boston. (Id.     9 7).



2      In his Certification. Trueira generally describes his initial Total Source position
as a “sales associate” position or “salesperson.” (Trueira Cert. ¶ 2, 6 & 7). His
subsequent position in Total Source was as a “Sales Executive.” (Id. at 8). At the
hearing, he specified that the positions he held while at Total Source were: “Total
Source district manager. Total Source senior district manager; Total Source sales
executive.” (Tr. 29:1—2).
       Kate Whittier, the Vice President of Sales in ADP’s Major Accounts Sales
Division who supervised Truefra during the last eight months of his employment,
describes Trueira’s initial role as a “District Manager I” position. (Whittier Decl. ¶9 2 &
3; Whitter Suppl. Decl. ¶ 2). According to Whittier, Trueira was subsequently
promoted to District Manager on or about May 20. 2013. (Id. at ¶ 3). Moreover, on or
about June 30, 2014, Trueira “was promoted to Total-Source Senior District
Manager,” and on or about June 29, 2015, Trueira “was promoted to Sales Executive”
in Total Source. (Id.); see also (Compl. ¶ 9) (providing the same information).


                                                4
13.   During Trueira’s time as a Total Source sales associate, ADP assigned
      him an electronic database. (Id.). Known as the “SalesForce database,”
      the database contained client and prospective client information,
      including a client’s name, contact information, number of employees,
      and telephone numbers. (Tr.32:16—33:6).
14.   The SalesForce database identified approximately two hundred
      prospective clients for Trueira. (Tmeira Cert.   ¶ 7). Trueira was also
      referred leads by sales associates in ADP’s Small Business Division and
      Major Accounts Division. (Id.).
15.   In late June/early July 2015, about three years after Trueira began
      employment with ADP as a sales associate, he was promoted to a Sales
      Executive position in ADP’s Total Source Division. (Id.    ¶ 4 & 8; Whittier
      Dccl.   ¶ 3).
16.   For about two years, Trueira managed a team of approximately six sales
      associates who sold Total Source products and services to ADP clients
      and prospective clients in northern Massachusetts and New Hampshire.
      (Trueira Cert.   ¶ 8).
17.   During this period, Trueira’s team “rarely made a proposal and never
      sold Total Source products and services to any employer having 200 or
      more employees.” (Id.    1 9).
         ci. Employment in ADP’s Comprehensive Services Division
18.   In late June/early July 2017, Trueira was transferred to a Sales position
      in ADPs Comprehensive Services Division.3 (Id.      ¶ 10). Trueira was in that
      position for approximately seven months before he left ADP. (Id.).
19.   Trueira’s supervisor during his time in Comprehensive Services was Kate
      Whittier. (Tr. 29:17—19).




       The parties dispute whether this was a promotion. I make no finding. See
(Whittier Deci. ¶ 3; Trueira Cert. ¶ 10).


                                          5
20.   As a Comprehensive Services Manager, Trueira was considered an
      “overlay” sales representative who worked with District Managers who
      sold Workforce Now. (Trueira Cert.       ¶   13; Tr. 29:13—16).
21.   ADPs Workforce Now is a technology platform for software that provides
      basic payroll and tax services. (Tr. 29:20—24). Individual modules can be
      added to that platform, including modules for applicant tracking,
      performance management, analytics, document storage, human
      resources, and time and attendance. (Id. at 29”:5—30:18). Each module is
      an add-on to the basic Workforce Now product. (Id. at 74:12—14).
22.   Trueira never sold ADP’s Workforce Now product and services. (Trueira
      Cert.   ¶   17; see alsoTr. 62:11—12).
23.   ADPs Comprehensive Services division sells such individual modules and
      services that function on the WorkEorce Now platform.5 (Id. at 30:23—
      3 1:10). Such services were sold individually, not as a bundled package.
      (Trueira Cert.     ¶   11).
24.   Comprehensive Services therefore required ADP’s Workforce Now as a
      platoon. (Tr. at 30:19—22; 31:7—9; 59:8—1 1).
25.   Total Source, however, does not require Workforce Now as a platform. (Id.
      at 59:5—7).
26.   Comprehensive Services is similar to Total Source but lacks the
      professional employer organization feature. (Trueira Cert.        ¶   11; see also
      Tr. 58:18—24 (describing Comprehensive Services as “people support”
      without the professional employee organization structure)).


4      When asked if Trueira ever attempted to sell Workforce Now, Whittier responded
“not to my knowledge.” (Tr. at 88:21—23).
5      As Whittier describes the two, ADP’s WorkForce Now product is a software
platform that clients
      purchase to manage payroll, benefits, time and attendance, etc. ADP’s
      Comprehensive Services are an additional service offered. which provide
      clients consulting services in such areas as payroll, employee benefits,
      human resources, etc.
(Whittier Suppl. Decl.   ¶   7).


                                          6
27.   Comprehensive Services is an outsourcing by the client/employer of
      payroll processing and other services. (Trueira Cert.               ¶   11; see also Tr.
      58:15—59:4; Whittier Deci.     9   3) (describing Comprehensive Services as
      “business process outsourcing services”)). ADP would not, however,
      become a co-employer, as it did with Total Source. (Trueira Cert.                      ¶   11).
28.   A Comprehensive Services client would be assigned a “dedicated person”
      from ADP to assist it in a certain area or areas. (Tr. 29:8—il).
29.   After Trueira sold clients Comprehensive Services products, he did not
      remain responsible for managing clients. ADP would “routinely assign a
      Relationship Manager with whom the client would deal concerning the
      Comprehensive Services provided to it.” (Trueira Cert.                  ¶   12).
30.   Trueira would, however, interact with Comprehensives Services clients
      when they would request assistance with implementation issues. (Id.).
31.   From July 2017 to December 2017, Trueira worked with four District
      Managers, and from January 2018 to early February 2018, he worked
      with two District Managers. (Id. 913).
32.   Trueira would solicit business from the clients to which he was directed
      by the District Managers. (Id.         ¶    14; Tr. 32:4—8).
33.   Trueira was not directly assigned a specific geographic territory. (Trueira
      Cert.   ¶   16). Rather. his territon’ was the       territory of   the District
      Managers for whom he served as an overlay. (Id.                ¶9   15 & 16).
34.   The four District Managers with whom Trueira initially worked sold
      Workforce Now in Northern Massachusetts, New Hampshire, Maine, and
      the greater Boston area. (Id.      ¶       16; see also Whittier Decl.       ¶   3).
35.   While working with those District Managers, Trueira sold Comprehensive
      Services to two existing ADP clients in New Hampshire. (Trueira Cert.

      ¶   15 & 16).
36.   Trueira did not make any sales of Comprehensive Sources while working
      with the two District Managers in January and February 2018. (Id.                          ¶   13).




                                                   7
37.   As a Comprehensive Services Manager, Trueira met with approximately
      fifty’ clients. (Id.   ¶   15). The ADP clients and prospective clients that
      Trueira solicited were in Northern Massachusetts, New Hampshire,
      Maine, and the greater Boston area. (Id.).
38.   More than 80% of the companies with whom he met were existing ADP
      clients. (Id.).
39.   During the sales process for Workforce Now or Comprehensive Services,
      District Managers provide demonstrations of the products and
      sometimes provide documents with product information. (Tr. 105:17—
      106: 1). However, ADP does not require the potential client to sign a
      confidentiality agreement regarding the documents, demonstration, or
      pricing information. (Id. at 106:2—17).
40.   After a company signs onto ADP and becomes a client, it is provided a
      sales order which incorporates a Master Service Agreement. (Id. at
      120:15—17 & 123:6—10). That Master Service Agreement includes a
      section guarding ADP’s confidential and proprietary information. (Id. at
      118:18—119:17).
Salesforce Database
41.   Trueira did not have a Salesforce database of prospective clients assigned
      directly to him. (Tmeira Cert.         ¶   14).
42.   Trueira did have access to the Salesforce database (or client list) of each
      of the District Managers for whom he acted as an overlay. (Id.         ¶   38; see
      alsoTr. 32:19, 39:9—10, 65:3—4 & 93:7—10.).
43.   Trueira would access these databases, generally to make a note about a
      meeting or discussion with a client. (Trueira Cert.        ¶   38).
44.   Trueira did not have access to any type of database identifying all of
      ADP’s clients worldwide or all of ADP’s clients nationwide in one
      document. (Tr. 93:15—21).




                                                  8
45.   Truejra did not have his Own access to a database that identified all of
      ADPs clients in a specific state, but did have access to the state-specific
      information in his District Managers’ databases. (Id. at 93:22—94:10).
46.   Trueira sat in on feedback and roundtable discussions that were open to
      all of Comprehensive Services’ District Managers. (Id. at 111:10—17).
Pipeline
47.   During his time at Comprehensive Services, Trueira created a “pipeline,”
      an Excel spreadsheet that tracked and documented potential sales of
      Comprehensive Services. (Id. at 33:7—10 & 38:1—3; see also Whittier
      Suppl. Deci. Ex. 1).
48.   The pipeline “show[ed} what potential business may or may not be
      coming in.” (Tr. at 33:17—18).
49.   The information in the pipeline was a combination of information from
      the District Managers and information from Trueira. (Id. at 34:22—35:1).
50.   Trueira provided the pipeline to his supervisor, Whittier, on a weekly or
      biweekly basis. (Id. at 33:10—11).
51.   The pipeline included the following information: company name, location,
      contact person, the title of the contact person, “roll call,” employee count,
      product information, information on the stage of the sales process, who
      referred the company, and whether the company is a prospect or a client.
      (Id. at 35:2—14; 36:5—10 & 36:21—37:12).
52.   The “Roll call” column referred to the potential revenue that Trueira
      expected to generate from that particular client. (Id. at 35:15—36:4).
53.   The pipeline distinguished between “a pure prospect of ADP Major
      Accounts or   .   .   .   a client of ADP Major Accounts.” (Id. at 36:12—14; see
      also Trueira Dep. 66:6—14 (explaining that the list includes ADP clients
      that Trueira considers to be a prospect for Comprehensive Services, and
      prospects that may be candidates for Comprehensive Services that are
      not existing ADP clients)).




                                                9
54.   All of the companies identified as existing ADP clients on the last pipeline
      Trueira prepared were already on Workforce Now. (Tr. at 36:19—20,
      61: 10—20).
55.   Two companies listed in the pipeline were identified not as existing ADP
      clients but as “prospects.” (Id. at 6 1:13—52:3). One prospect company
      was not an ADP client. The other was an ADP Total Source client, but not
      a Workforce Now client. (Id. at 62:4—10).
56.   The “product” column identified the particular product that Trueira and
      the District Manager thought they could sell to the client or prospect. (Id.

      ¶   36:21—37:1).
57.   The “product” column listings did not include WorkForce Now. (Id. at
      92: 19—23).
58.   The “stages” column identified the stage of the sales process, and the
      “referred by” column identified the District Manager that Trueira was
      working with. (Id. at 37:2—7).
59.   The pipeline also included a “month” column which was an estimate of
      when the business would come in for ADP, assuming ADP “won the
      business.” (Id. at 37:15—18).
60.   The final column of the pipeline, “notes,” contained information on the
      next steps that were going to be taken and where Trueira and the District
      Manager “were in the process.” (Id. at 37:19—25).
61.   The top portion of the pipeline identified companies that Trueira was
      actively soliciting. (Id. at 86:7—11).
62.   The bottom portion of the pipeline identified “leads,” which were
      companies that Trueira and the District Manager considered to be
      potential clients. (Id. at 38:11—12).
63.   Companies would appear on the “leads” list either because a meeting had
      been held with that company or because someone at ADP had
      recommended going after that account. (Id. at 60:17—21).




                                          10
Trueira’s Training While at ADP
64.   When Trueira began working in ADP’s Total Source Division, he received
      formal and informal new-hire training in the Total Source product. (Tr.
      58:2—11; see also Trueira Cert.   ¶   19). The formal training consisted of
      classes, while the informal training consisted of Trueira’s shadowing
      other employees who were selling Total Source. (Tr. 58:2—11).
65.   In the Total Source Division, Trueira also had “several trainings,”
      including a leadership development training in 2014 which was given by
      Total Source group. (Id. at 58:12—14 & 78:18—79:5).
66.   Through Blackboard Integration, a training site that ADP uses, Trueira
      attended thirteen or fourteen different courses while he was selling Total
      Source. (Id. at 79:9—18).
67.   Every’ time Trueira’s role at ADP changed, he would receive training
      specific to the new products and services he was dealing with. (Trueira
      Cert.   ¶   19).
68.   When Trueira began to work in the Comprehensive Services Division, he
      did not receive any formal training. (Tr. 59:12—14). He recalled receiving
      informal training by watching videos and observing demonstrations. (Id.
      at 59:15—18).
69.   Whittier testified credibly that Tmeira did have formal training “in
      certain aspects” of Comprehensive Services. (Id. at 82:11—13). She
      explained that she had instructed Trueira to participate in a series of
      trainings that the Vice President of Computer Services had set up. (Id. at
      82:4—10).
70.   She also testified credibly that Trueira had formal training in executive
      conversations, “a training on gaining access at the C level and how a
      CFO thinks and how to be effective at basically getting them to meet with
      you and what was on top of their mind.” (Id.     at   82:18—20).
71.   As to WorkForce    Now   specifically, Trueira testified that he never received
      any formal training. (Id. at 59:19—20).



                                            11
72.   Trueira also acknowledged, however, that when he first began to work in
      Comprehensive Services, he had asked Whittier if he could attend some
      demonstrations of WorkForce Now, a request which she granted. (Id. at
      31:14—21). Trueira recalled watching videos and observing live
      demonstrations of the WorkEorce Now product. (Id. at 31:11—21 & 59:22—
      25).
73.   Whittier agreed that Trueira had “on-the-job training like watching
      demonstrations” of WorkForce Now that were given to clients, and also
      observed demonstrations of WorkForce Now in the office. as per his
      request. (Id. at 82:22—83:8).
74.   Whittier did not direct Trueira to get training in Comprehensive Services
      or in Workforce Now through the Blackboard Integration site. (Id. at
      78: 19—22).
75.   Whittier believed that Trueira “gained sufficient knowledge” to be able to
      talk to a client about “some parts of WorkForce Now. (Id. at 9 1:25—92:8).
76.   While employed by AD?, Trueira also attended periodic, local sales
      trainings that all sales representatives were required to attend. (Trueira
      Cert.   ¶   32).
77.   When a person is hired by ADP as a District Manager in its Major
      Accounts Division and does not have experience with Workforce Now,
      AD? “typically” enrolls the person in new-hire training for Workforce
      Now. (Tr. 76:9—17). That training includes listening to product
      demonstrations, shadowing different sales processes, meeting with ADP’s
      business consultants who demonstrate the product, and engaging in
      discussions regarding aspects of Workforce Noxv. (Id. at 76:9—25).
Trueira’s Agreements with ADP
         e. Sales Representative Agreement and Non-Disclosure
              Agreement
78.   As a condition of employment with AD?, new sales associates enter into a
      Sales Representative Agreement (“SRA”) and a Non-Disclosure Agreement



                                       12
      (“NDA”) before being exposed to ADP’s confidential information. (Whittier
      DecI.   ¶   10).
79.   On July 12, 2012, nearly a month before his official start date, Trueira
      electronically accepted an SRA and NDA. (SRA; NDA; Trueira Cert.            3;
      Whittier Decl.     9   10 & 11).
80.   The SRA includes a non-solicitation, non-disclosure, non-use, and non-
      hire provision. (SRA     ¶   4). The provision provides, in relevant part
      (a)    Employee agrees that during the period commencing the
      date Employee becomes an employee of the Company and ending
      one year after the date Employee ceases to be an employee of the
      Company for any reason whatsoever (the “Non-Solicitation Period”),
      Employee shall not, on Employee’s behalf or on behalf of any other
      person, corporation, partnership or other entity’ whatsoever (a
      “Person”), directly or indirectly, solicit, contact, call upon,
      communicate with or attempt to communicate with any Person
      which was a client, bona fide prospective client or marketing
      partner of the Company before the date Employee ceases to be an
      Employee of the Company (the ‘Termination Date”) that (i) was
      located in any territory Employee managed or to which Employee
      was assigned or covered during the two-year period prior to the
      Termination Date and/or (ii) Employee was assigned, managed
      and/or had knowledge of, contact or involvement with during the
      two-year period prior to the Termination Date, to sell, license or
      lease any software, product or service competitive or potentially
      competitive with any software, product or              sold, licensed,
                                                       service


      leased, provided or under development by the Company during the
      two-year period prior to the Termination Date, provided that the
      restrictions set forth in this paragraph shall only apply to clients,
      bona fide prospective clients or marketing partners of businesses of
      the Company with which the Employee was involved or exposed.

      (b)    During and after Employee’s employment with the Company,
      Employee will not disclose to any Person any business methods,
      procedures, pricing and marketing structure and strategy,
      programs, forms, confidential information, trade secrets, the
      names and addresses of current clients, former clients and
      prospective clients of the Company. or other data and information
      relating to the Company, its vendors, licensors, marketing partners
      or clients, learned by Employee at any time during Employee’s



                                              13
      employment with the Company (the “Information”). Upon
      termination of Employee’s employment with the Company,
      Employee will return all copies of all materials which belong to the
      Company (whether or not such materials were prepared by the
      Company) and which are in Employee’s possession or over which
      Employee exercises any control.

      (c)    Emphyee will not, during the Non-Solicitation Period, except
      in the course of fulfillment of Employee’s duties as an employee of
      the Company, use or act upon in any way, directly or indirectly,
      any information which became known to Employee during the
      course of Employee’s employment with the Company concerning
      the identity or business activity of any current clients, former
      clients, prospective clients and/or marketing partners of the
      Company.

      (Id.) (emphasis added). “Client” and “prospective client” are defined as
      “includjing] without limitation any entity to or for whom the Company
      provides or proposes to provide, as applicable, products or services either
      directly or indirectly, whether as a vendor, subcontractor to another
      vendor or otherwise, whether or not privth of contract exists between the
      Company and such entity.” (Id.   ¶   4(f)).
Si.   The NDA contains similar language as to non-disclosure of confidential
      information and trade secrets. It provides, in relevant part
      During and at any time after [the employee’s] employment with
      Automatic Data Processing. Inc. and/or any of its divisions.
      subsidiaries and affiliates (collectively “ADP”). [the employee] shall
      not, except in connection with [his or her] duties as an ADP
      employee, on [his or her] behalf or on behalf of any other person,
      corporation, partnership or other entity whatsoever (each, a
      “Person”), access, use, or disclose to any Person any confidential
      information, trade secrets, or other proprietary information of ADP,
      its vendors, licensors, marketing partners, business partners, or
      clients (including, but not limited to, (i) ADPs business methods,
      procedures. pricing and marketing structure and strategy, which
      are not publicly available and which [the employee) did not learn
      from a public source, (ii) ADP’s source and object codes, computer
      screens, programs and forms, experimental or research work,
      methods, processes, formulas, or drawings, (iii) the names,



                                           14
      addresses and business activities of ADP’s current, former and
      prospective clients, and (iv) the names, addresses, and personal
      information of ADP’s and ADP’s current, former, and prospective
      clients’ employees), learned by [the employee) at any time during
      [his or her] employment with AD? (collectively, the “ADP
      Information”).

      (NDA   ¶   3(b); see also   ¶   at 2).
82.   As to post-ADP employment, the NDA also includes a non-solicitation
      provision. It provides, in relevant part
      (b)     During the period commencing on the date [the employee]
      cease[s] to be an ADP employee for any reason whatsoever (such
      date, being the “Termination Date”) and ending on the date that is
      twelve months thereafter, (the employee) shall not, on [his or her]
      behalf or on behalf of any other Person, directly or indirectly.
      solicit, contact, call upon, communicate with or attempt to
      communicate with any Person that was a client, bona fide
      prospective client, marketing partner or business partner of ADP
      before the Termination Date to sell, market, license, lease or
      provide any software, product or service competitive or potentially
      competitive with any software, product or service sold, marketed,
      licensed, leased, provided or under development by ADP during the
      two-year period prior to [the employee’s] Termination Date,
      provided that the -restrictions set forth in this paragraph 3(b) shall
      only apply to clients, bona fide prospective clients, marketing
      partners or business partners of businesses of AD? with which [the
      employee] was involved.

      (Id. at 3(b); see also id. at 3(c) (defining “client” and “prospective client” as
      “includfingl, without limitation, any Person to or for whom AD? provides
      or proposes to provide, as applicable, products or services, either directly
      or indirectly, whether as a vendor, subcontractor to another vendor or
      otherwise, and whether or not privin’ of contract exists between AD? and
      such Person”).
         f. Restrictive Covenant Agreement
83.   The Restrictive Covenant Agreement (“RCA”) is associated with ADP’s
      restricted stock award program. An AD? employee must electronically
      accept the terms of an RCA before he or she can receive restricted stock


                                               15
      through ADP’s restricted stock award program. (Donohue Deci.             (ii   7;
      Whittier Deci.   ¶   13).
84.   ADP limits participation in the stock award program to certain high-
      performing employees. (Whittier Deci.     ¶   13). Restricted stock is offered
      annually to sales employees who meet their annual sales targets. (Id.).
85.   Unlike the SRA and the NDA. which must be signed by employees before
      they officially begin their employment and before they have access to
      confidential information, RCAs are optional agreements which are
      provided to employees during their employment.
86.   Although newly hired District Managers are provided with ADP
      confidential and proprietary information, they are not required to sign
      RCAs when they are first employed. (Tr. 112:5—17).
87.   ADP’s restricted stock award program was serviced through Morgan
      Stanley until 2014. Since 2014, it has been serviced through Fidelity.
      (Donohue Decl.       ¶   3).
88.   Since 2014, an employee who is offered a stock award logs into a Fidelity
      website and must select “Restricted Stock Awards Plan.” (Id.        ¶   8). The
      employee then sees a list of stock awards for which he or she is eligible.
      (Id.). To accept a stock award, the employee must select “Begin
      Acceptance.” (Id.). The employee is then shown a new screen, titled
      “Accepting Your Grants,” which identifies the number of stock grants a
      particular employee may accept. (Id.).
89.   Next, the employee is provided a link to the Grant Agreement, which
      includes an RCA. The employee is provided a link to open and/or save
      the Grant Agreement. The employer must then check a box which states:
      “I have read and agree to the terms of the Award Agreement and the
      Restrictive Covenant Agreement.” (Id. ‘1 9).
90.   After checking the box, the employee has three options: 1) “Accept Your
      Grant” to submit the stock award acceptance, 2) “Decline Grant” to
      decline the award, or 3) “Cancel.” (Id.   ¶   10).



                                        16
91.   If the employee selects the “Accept Your Grant” option, acceptance of the
      RCA is not optional. The system is set up in a manner that requires
      either acceptance or rejection of the entire set of agreements associated
      with the award. (Id.   ¶   11).
92.   While Trueira worked in ADP’s Total Source Division, he was awarded
      restricted stock on three occasions: September 3, 2013, September 2,
      2014, and September 1, 2015. (Donohue Decl.              ¶   5.; Tr. 10:23—25; see
      also Donohue Suppi. Deci., Ex. 1 & 2 (Grant Acceptance documents from
      Morgan Stanley and Fidelity which show Trueira’s Award Dates)).
93.   In February 2018, shortly after leaving ADP, Trueira was served with a
      letter from ADP’s attorneys which attached copies of the RCAs. (Tmeira
      Cert.   ¶   25).
94.   On February 20, 2018, counsel for ADP sent Trueira a letter that
      reminded Trueira of his obligations under the RCAs. (Compl. Ex. H). The
      letter enclosed a copy of the RCAs and stated:
      Please provide to me in writing, on or before February 28, 2018
      confirmation that you will abide by your contractual obligations to
      ADP and that you have returned all of ADPs property. Further
      please include in your response the identity of your new employer,
      a description of your job duties, and the geographic territory for
      which you are responsible.

      (Id. at 4; see also 2013 RCA      ¶   7; 2014 RCA   ¶   7; 2015 RCA    ¶   8). Tmeira
      “vaguely” recalled having received the letter. (Tr. 23:24—24:1). He also
      recalled reading the RCAs attached to the letter, but not in their entirety,
      and in particular he claimed he did not read paragraph 7. (Id. at 27:15).
95.   The 2013 RCA associated with Trueira’s 2013 stock award was
      electronically accepted on September 19, 2013. (Donohue Suppl. Decl.,
      Ex. 1).
96.   The 2014 RCA associated with Trueira’s 2014 stock award indicates an
      acceptance date and time of September 30, 2014 at 10:40 AM Eastern
      Standard Time. (Donohue Dccl. Ex. B at 6).




                                              17
97,   The 2015 RCA associated with Trueira’s 2015 stock award indicates an
      acceptance date and time of September 30, 2015 at 11:10AM Eastern
      Standard Time. (Donohue Decl. Ex. C at 8; see also Donohue Suppl.
      Dccl., Ex. 2).
98.   Trueira clearly remembers accepting the stock awards. He claims to have
      no memory, however, of “ever being asked to sign or to acknowledge the
      acceptance of a restrictive covenant as a condition of receiving the
      incentive stock award.” (Trueira Cert. ¶1 30).
99.   Trueira also claims that he cannot recall: 1) anyone at ADP ever
      providing him with copies of the RCAs; 2) anyone at ADP advising him
      that he was bound by RCAs because he accepted an incentive stock
      award; 3) anyone at ADP telling him that if he accepted an incentive
      stock award, a condition of accepting the award was that he would have
      to agree to be bound to a RCA, 4) going onto a third-party portal. to
      accept his stock awards. 5) whether the portal was from Morgan Stanley
      or Fidelity, and 6) whether anything on the portals stated the words
      “restrictive covenant.” (Tr. 55:15—56:14; see also Trueira Cert.
      ¶31 26 & 27).
100. The Court does not find Trueira’s claim to lack any memory of accepting
      restrictions in connection with the stock awards to be credible.
101. The 2013, 2014, and 2015 RCAs bind Trueira to substantially similar
      provisions. See 2013 RCA    ¶31 3, 4 & 6; 2014 RCA ¶31 3, 4 & 6; 2015 RCA
      ¶31 3, 4 & 6).
102. The RCAs contain provisions that are not found in the SRA and NDA,
      including a non-compete provision, an attorneys’ fee provision, and a
      contractual tolling provision.
103. The 2015 RCAC includes the following non-compete provision:
      [the employee] agree[s] that during [his or her] employment and for
      a period of twelve (12) months from the voluntary or involuntary

6      I here quote the 2015 RCA, the most recent. The 2013 and 2014 RCAs are
similar.


                                        18
     termination of [his or hen employment for any reason and with or
     without cause, [he or she] will not, directly or indirectly, own,
     manage, operate, join, control, finance, be employed by or with, or
     participate in any manner with a Competing Business anywhere in
     the Territory where doing so will require Ithe employee] to (i)
     provide the same or substantially similar services to a Competing
     Business as those which I provided to ADP while employed, or (ii)
     use or disclose ADP’s Confidential Information or trade secrets.
     However, after [his or her] voluntary or involuntary termination of
     [his or her] employment for any reason and with or without cause,
     nothing shall prevent [the employee] from owning, as an inactive
     investor, securities of any competitor of ADP which is listed on a
     national securities exchange.

     (2015 RCA ‘j 3) (emphasis added); see also id. ¶ 1(j) (defining ‘Territory”
     as “the geographic area where [the employee) worked, represented ADP,
     or had Material Business Contact with ADP’s Clients in the two (2) year
     period preceding the termination of [the employee’s] employment with
     ADP”); id. ¶ 1(d) (defining “Competing Business”); id. ¶ 1(e) (defining
     “Confidential Information”)).
104. The 2015 RCA also includes a non-solicitation and non-interference
     provision as to ADP’s clients, business partners, and vendors. The
     provision related to “Clients” states:
     [The employee] agrees that during [his or her] employment and for
     a period of twelve (12) months following the voluntary or
     involuntary termination of [his or her] employment for any reason
     and with or without cause, [the employee] will not, either on [his or
     her] own behalf or for any Competing Business, directly or
     indirectly, solicit, divert, appropriate, or accept any business from.
     or attempt to solicit, divert, appropriate, or accept any business
     from any: Client for the purposes of providing products or services
     that are the same as or substantially similar to those provided in
     the Business of ADP, for any Client: (i) whom ADP provides
     products or services in connection with the Business of ADP; (ii)
     whom ADP has provided products or services in connection with
     the Business of ADP within the one (1) year period prior to [his or
     her] voluntary or involuntary termination of employment, for any
     reason, with or without cause, from ADP; (iii) whom ADP has
     provided products or services in connection with the Business of


                                        19
       ADP and with whom ADP reasonably expects business within the
       two (2) year period following my voluntary or involuntary
       termination of employment, for any reason, with or without cause,
       from AD?; (iv) whom ADP has solicited in connection with the
       Business of AD? within the two (2) year period prior to my
       voluntary or involuntary termination of employment, for any
       reason, with or without cause, from AD?; or (v) about whom [the
       employee] ha[s] any Confidential Information or trade secret
       information. [The employee] also agree[s that [he or she] will not
       wrongfully induce or encourage or attempt to wrongfully induce or
       encourage any Clients to cease doing business with AD? or
       materially alter their business relationship with ADP.

       (Id. at 4(a) (emphasis added)). A “Client” is defined as “any individual,
       corporation, limited liability company, partnership, joint venture,
       association, or other entity, regardless of form, or government entity for
       whom AD? provided or provides products or services in connection with
       the Business of AD? or whom ADP has actively solicited in connection
       with the Business of ADP.” (Id.   ¶ 1(c); see also id. ¶ 1(a) (defining
       “Business of AD?”)).
105. Additionally. the RCA contains a “Non-Disclosure and Non-Use of
       Confidential Information and Trade Secrets” provision. (See id.      ¶ 6).
Trueira’s Resignation and Employment with Ultimate
106.   In late December 2017, Trueira began the interview process with
       Ultimate, a direct competitor of ADP. (Tr. 13:1—9, 41:6—7).
107.   During the interview process, persons at Ultimate told Tmeira that AD?
       might “come after [him] for violation of a non-compete,” and put him in
       touch with an attorney. (Id. at 13—18).
108. Around the time of his departure, Trueira stated, he discussed the
       potential of litigation with Nicole Rafferty, a former ADP employee who
       now works for Ultimate, but only “vaguely.” (Id. at 18—19).
109.   Nevertheless, Trueira took no steps to find out if he had any contractual
       obligations not to compete or to inform AD? of the identity of his new
       employer. (Id. at 20 & 27).



                                          20
110.   On or about January 26. 2018, Trueira accepted a position with
       Ultimate. (Id. at 12:18—21).
111. Trueira resigned from ADP on Friday, February 9, 2018, after working for
       approximately seven months in ADP’s Comprehensive Services division
       and working for ADP for a total of about five-and-a-half years. (Trueira
       Cert.   ¶   42).
112. Trueira represented that he returned “everything” to ADP, including
       handwritten notes from his time with the Total Source Division. (Tr.
       70:10—16 & 106:18—20; see also Trueira cert.      ¶   42).
113. Trueira did not provide any ADP employees, including his supervisor,
       Whittier, with any information identifying his new employer,
       notwithstanding their direct questions about his post-ADP employment.
       (Tr. 11:23—12:14 & 19:19—22).
114. Trueira testified that he was unaware that he had a contractual
       obligation to disclose information about his new employer to ADP. (Id. at
       20:16—19; see also Trueira Cert.   ¶   44). 1 did not find Trueira credible on
       this point, finding at the very least that he consciously avoided learning
       of the contents of the agreements.
115. Trueira began employment with Ultimate as a Strategic Development
       Manager on the following Monday, February 12, 2018. (Trueira Cert.         ¶   45
       & 46.
116. As a Strategic District Manager, Trueira sells ULTIPRO to businesses
       with two hundred to five hundred employees and has been assigned to
       sell ULTIPRO in Maine, Massachusetts, New Hampshire, Rhode Island,
       and Vermont. (Id.   ¶   46).
117. ULTIPRO is a software platform that is a unified. bundled package of
       payroll and human resources information systems. (Id.        ¶   45).
118.   Ultimate does not offer professional employer organization services to its
       clients. (Id.).




                                          21
119. Ultimate’s ULTIPRO software platform is directly competitive with ADP’s
       Workforce Now software platform. (Tr. 42:9—19).
120. Trueira stated, however, that he believes Ultimate’s ULTIPRO is not
       competitive with ADP’s Comprehensive Services, the product he
       previously sold atADP. (Id. at 67:10—12).
121. ADP’s Comprehensive Services is at least generally competitive with
       Ultimate’s “managerial services.” (Whittier Suppi. Deci.                         ¶    8). Trueira
       maintains, however, that Ultimate’s managerial services are sold not by
       himself but by other sales representatives with whom he has no contact
       or relationship. (Trueira Cert.            ¶   45). I make no factual finding on the
       point.
122. At Ultimate, Trueira has about four hundred accounts assigned to him.
       (Tr. 47:7—9). Trueira estimated that approximately 40% of those accounts
       currently use ADP products. (Id. at 47:10—48:18).
123. Trueira’s territory as an Ultimate employee overlaps with his former ADP
       territory of Northern Massachusetts, the greater Boston area, New
       Hampshire, and Maine except for some areas in Massachusetts, Rhode
       Island, and Vermont. (Id.          at   41:15—18).



124.   At   the   hearing,   Trueira   testified      that   if he      were   restricted    from    selling



       ULTIPRO       in   Northern   Massachusetts,               the   greater   Boston     area,   Maine,



       and   New    Hampshire,       he   could   still    sell   ULTIPRO       in   other   parts   of



       Massachusetts,        Rhode     Island,    and      Vermont.       (Id. at 43:17—2 1). He
       acknowledged that such a restriction would “drastically limit” his
       account base and while he could still work, he would not be able to work
       as “fruitfully.” (Id. at 43:21—23).
Trueira’s Interaction with ADP Clients While at Ultimate
125. At Ultimate. Trueira has approximately four hundred prospects in his
       sales force database. He estimated or guessed that approximately 10%
       were ADP clients in fact. (Id. at 47—48).




                                                      22
126. As an Ultimate employee, Trueira had contact with Providence
       Community Health (“Providence”), an ADP client in Rhode Island with
       about four hundred employees. (fri. at 45:2—19).
127.   He testified that he “solicited” that entity. (Id.; see also Trueira Dep.
       124:10—125:2).
128.   He also acknowledged that he met a representative from Providence at an
       Ultimate event. When he introduced himself to all the attendees, Trueira
       stated that he had about six years of experience in human capital
       business, the majority of which was with ADP and now with Ultimate.
       (Tr. at 45:13—25 & 66:24—25).
129. The only further contact Trueira has had with Providence has been a
       phone call and e-mail. (Id. at 67:1—5).
130.   Providence was not Trueira’s client or prospective client when he was
       employed by ADP. (Id. at 46:11—13 & 67:6—9).
131. As an Ultimate employee, Trueira considers himself to be in the
       prospecting stage with Providence. (Trueira Depo. 128:12—14).
132. Moreover, at Ultimate, Trueira is assigned to work with SmartPak, a
       company that appeared under “leads” on Trueira’s ADP pipeline.
133. As an Ultimate employee, he sent SmartPak an e-mail and invited it to an
       event. The company later declined the invitation. (Tr. at 49:12—50:8).
134. Trueira explained that he placed SmartPak under the “leads” section of
       his ADP pipeline because an ADP District Manager had told him that he
       wanted to talk to him about that account. (Id. at 49:23—24).
135. Tmeira never personally contacted SmartPak while he was employed at
       ADP. (Id at 61:1—9).
136.   SmartPak remains an account assigned to Trueira at Ultimate. (Id. at
       50: 12—13).
137. As an Ultimate employee, Trueira has not had any contact—aside from
       SmartPak—with the prospects listed on top of his ADP pipeline or the
       leads in the bottom of the pipeline. (Id. at 64:4—13).



                                          23
 II.     PROCEDURAL HISTORY
         In light of the evidence at the hearing, the Court was persuaded that ADP
had met its burden of showing that injunctive relief was warranted with respect
to the SRA and the NDA, but not the RCA. I therefore granted in part and
denied in part ADP’s motion for a preliminary injunction. (DE 45).
         On July 25, 2019, the Third Circuit vacated and remanded this Court’s
order for further proceedings consistent with its precedential opinion in ADP,
LLC v. Rafferty, 923 F.3d 113 (2019). (DE 55). In Rafferty, the Third Circuit,
applying New Jersey law, held that AD? has a legitimate business interest in
imposing the RCA, the imposition of which otherwise complies with New Jersey
public policy. Id. at 116. The court concluded that while the RCA is not per se
unenforceable, it might place an undue hardship on employees because it is
overbroad. Id. The Third Circuit declined to adopt the reasoning of Laidlaw, Inc.
v. Student Transportation of America, Inc., 20 F. Supp. 2d 727 (D.N.J. 1998),
which held that a restrictive covenant tied to a stock-option award was an
unenforceable restraint of trade under New Jersey law because its “primary
purpose” was “to buy out potential competition.” See Rafferty, 923 F.3d at 123
(quoting 20 F. Supp. 2d at 763). The court denied the defendants’ petition for
en banc review. ADP, LLC v. Rafferty, Nos. 18-1796 & 18-2603 (May 28, 2019).
         In light of the Third Circuit’s decision, ADP renewed that motion (DE 56),
and on October 1, 2019 I held a hearing on the matter (DE 62). Neither party
sought to introduce additional testimony.
III.     APPLICABLE STANDARDS
       A. Federal Preliminary Injunction Factors
         The standards governing grant or denial of a preliminary injunction in
this court are a matter of federal procedural law. “A plaintiff seeking a
preliminary injunction must establish (1) that he is likely to succeed on the
merits, (2) that he is likely to suffer irreparable harm in the absence of
preliminary relief, (3) that the balance of equities tips in his favor, and (4) that
an injunction is in the public interest.” Winter u. Natural Res. Def Council, Inc.,



                                         24
555 U.S. 7, 20 (2008) (numbering added); accord Am. Express Travel Related
Sen’s., Inc. z’. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012). Because a
preliminary injunction is “an extraordinary and drastic remedy,” the plaintiff
must establish each element by a “clear showing.” Mazurek v. Am-istrong, 520
U.S. 968, 972 (1997) (quoting 1 1A C. Wright, A. Miller, & M. Kane, Federal
Practice and Procedure   § 2948, at 129—30 (2d ed. 1995)). Even then, a trial
court’s decision to issue a preliminary injunction is “an act of equitable
discretion.” eflay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006),
      A Court will consider all four factors, but the first two are essential. See
Adams v. Freedom Forge Corp., 204 F.3d 475, 484 (3d Cir. 2000); accord
Hoxwoflh v. Blinder, Robinson & Co., 903 F.2d 186, 197 (3d Cir. 1990) (placing
particular weight on the probability of irreparable harm and the likelihood of
success on the merits, stating: “[WIe cannot sustain a preliminary injunction
ordered by the district court where either or both of these prerequisites are
absent.” (quoting In re Arthur Treacher’s Franchisee Litig., 689 F.2d 1137, 1143
(3d Cir. 1982))); Morton v. Beyer, 822 F.2d 364, 367 (3d Cir. 1987); Freitenet,
S.A. v. Admiral Wine &LiquorCo., 731 F.2d 148, 151 (3d Cir. 1984); Am.
Express, 669 F.3d at 366, 374. But see Conestoga Wood Specialties Corp. v.
Sec’y of U.S. Dep’t of Health & Human Services, 724 F.3d 377 (3d Cir. 2013)
(debating whether there is a “sliding scale” of the four factors).
   B. State Substantive Law
      The substantive rule of decision in this diversity case is supplied by New
Jersey state law. This Court’s “role in diversity cases is to apply state law as
announced by the state’s highest court.” LaBarre a Bristol-Myers Squibb Co.,
544 F. App’x 120, 125 (3d Cir. 2013) (citing Sheridan a NGK Metals Corp., 609
F.3d 239, 253 (3d Cir. 2010) (“A federal court under Erie [R.R. u. Tompkins, 304
U.S. 64, 78 (1938)] is bound to follow state law as announced by the highest
state court.” (internal citations omitted)). “In the absence of a controlling
decision by the [state] Supreme Court, we must predict how it would decide the
questions of law presented in this case.” Wolfe v. Allstate Prop., & Cas. Ins. Co.,



                                         25
      790 F.3d 487, 492 (3d Cir. 2015) (citing Berrier v. Simplicity Mfg., mc, 563 F.3d
      38, 45-46 (3d Cir. 2009)); Travelers Indem. Co. v. Dammann & Co., 594 F.3d
      238, 244 (3d Cir.2010); New Castle County DE v. National Union Fire Ins. Co. of
      Pittsburgh, PA, 243 F.3d 744, 749 (3d Cir. 2001). A federal district court in that
      position should consider “relevant state precedents, analogous decisions,
      considered dicta, scholarly works, and any other reliable data tending
      convincingly to show how the highest court in the state would decide the issue
      at hand.” Berrier, 563 F.3d at 46 (quotation and citation omitted).7
IV.         RAFFERTY AND KUSINS
            Although I do not have the benefit of a decision on point by the New
      Jersey Supreme Court, I do not write on a clean slate. Many decisions, both
      state and federal, have interpreted the very ADP agreements at issue here. All
      have analyzed them in light of the so-called Solari factors: whether the
      restriction
            [1J is reasonably necessary to protect [an employer’s] legitimate
            interests,

             [2] will cause no undue hardship on the defendant, and

             [3] will not impair the public interest.




      7      A difficult issue of interpretation arises where a Court of Appeals’ prediction of
      state law has been undermined by subsequent state authority. Must the district court
      continue to follow the Court of Appeals’ interpretation, or can it take later state court
      authority into account? Does the answer depend on whether the intervening authority
      is a decision of the State’s highest court? Compare In re Swinton, 287 BR. 634, 636
      (W.D. Pa. 2003) (district court may consider intervening developments in state law),
      with Itzkoff v. F & G Realty ofN.J., Corp., 890 F. Supp. 351 (D.N.J. 1995) (district court
      continues to be bound by Court of Appeals ruling); Heindel v. Pfizer, Inc., 381 F. Supp.
      2d 364, 385 (D.N.J. 2004) (citing Itzkoff and holding that “[tjhis Court is bound by the
      Third Circuit’s prediction of Pennsylvania law.”); Jackson v. Louisuille Ladder, Inc., No.
      1 1-1527. 2014 WL 460849, at *2 (M.D. Pa. Feb. 5, 2014) (“Once the United States
      Court of Appeals for the Third Circuit predicts how a state’s highest court would
      resolve an issue, district courts within the circuit are bound by this prediction ‘unless
      the state supreme court issues a  contrary    decision or it appears from a subsequent
      decision of the appellate courts that the court of appeals erred.”), affd, 586 F. App’x
      882 (3d Cir. 2014). No such issue is presented here, however.


                                                   26
Solad Industries, Inc. u. Malady, 55 N.J. 571, 576 (1970) (numbering and line
breaks added for clarity).
      Two recent cases in particular structure the Court’s analysis: ADP, LLC v.
Rafferty, 923 F.3d 113 (2019), and ADP, LLC v. Kusins,      N.J. Super_, No.

A-0692-17T3, 2019 WL 3367212 at *22 (App. Div. July 26, 2019). Rafferty,
reversing a considerable body of district court case law, held that the RCA
“second-tie?’ restrictions were enforceable, and remanded so that the district
courts could apply its holding to the facts of individual cases. Kusins, decided
after Rafferty, endorsed its reasoning and applied it to the facts of the cases
before it, involving six departing ADP employees. The task now before me is
similar to that performed by the Kusins court. Because Rafferty sets forth the
applicable standard, and because Kusins is the highest state court decision
applying that standard, it is worth discussing those two cases at some length.
    A. The Third Circuit’s Rafferty Decision
       On April 26, 2019, the Third Circuit filed a precedential opinion in ADP,
LLC v. Rafferty, 923 F.3d 113 (2019). Rafferty was an appeal from other cases
in this district involving the same ADP restrictive covenant agreements. There,
two district courts deciding applications for preliminary injunctions had
enforced the NDA and SPA but declined to enforce the RCA. The Court of
Appeals reversed as to the RCA and remanded.8 Because Rafferty sets forth the
Third Circuit’s view of the governing legal standards under New Jersey state
law, I quote it at length.
       Rafferty first laid out well-established principles of New Jersey law
regarding the legitimate scope of restrictive employment covenants and the
nearly universal practice ofjudicial “blue penciling” of such covenants to bring
them within acceptable bounds:


8       I followed the lead of those earlier district court decisions and enforced the NDA
and SPA while declining to enforce the RCA against Trueira before Rafferty was
decided. After vacating and remanding those district court decisions in Rafferty, the
Court of Appeals entered a separate order vacating and remanding my earlier decision
in this case.


                                            27
For more than a century, New Jersey has upheld restrictive
covenants in employment agreements, see Stemberg v. O’Brien, 48
N.J. Eq. 370, 22 A. 348, 349—50 (1891); Mandeville u. Harrnan, 42
N.J. Eq. 185, 7 A. 37, 41(1886), but the state initially applied an
inflexible rule rendering overbroad covenants completely
unenforceable, Alt hen a Vreeland, 36 A. 479, 481 (N.J. Ch. 1897)
(reasoning that a restrictive covenant “if enforced at all, it must be
enforced according to its terms”) .




In its seminal decision in Solari Industries, Inc. v. Malady, 55 N.J.
571, 264 A.2d 53 (1970), the New Jersey Supreme Court jettisoned
the complete-invalidation rule, permitting the partial enforcement
of restrictive covenants where consistent with public policy. See
264 A.2d at 61. Under its prior approach, the New Jersey Supreme
Court recognized, courts struck down restrictive covenants even
when justice and equity seemed to cry out for the issuance of
appropriately limited restraints.” Id. at 60. That is, employers may
“act in full good faith” only to “find that the terms of the
noncompetitive agreement are later judicially viewed as
unnecessarily broad.” Id. at 56. Under these circumstances, Solari
recognized that tailoring overbroad restrictive covenants better
accorded with the parties’ written agreement than wholesale
invalidation. See id. In other instances, the complete-invalidation
rule encouraged courts to fully enforce “sweeping noncompetitive
agreements” where, if given a choice, “they would have cut them
down to satisfy the particular needs at hand.” Id. at 60. Under the
new approach, while an employer that “extracts a deliberately
unreasonable and oppressive noncompetitive covenant” should
receive no benefit, courts should partially enforce an overbroad
covenant as long as it is “[1] reasonably necessary to protect [an
employer’s] legitimate interests, [2] will cause no undue hardship
on the defendant, and [3] will not impair the public interest.” Id. at
56, 61.

Following Solari, New Jersey courts have strived, if possible, to
salvage restrictive covenants, construing the opinion’s three-part
test as rarely justifying the total invalidation of a restrictive
covenant. See, e.g., Coskey’s Television & Radio Sales & Serv., Inc.
v. Foti, 253 N.J. Super. 626, 602 A.2d 789, 793, 796 (App. Div.
1992) (blue penciling a restrictive covenant that had “devastating
effects” on the employee and “only limited” effects on the employer
to permit “substantially narrower enforcement”). As to what



                                 28
business interests qualify as “legitimate,” Solari, 264 A.2d at 61, an
“employer has no legitimate interest in preventing competition as
such” or simply prohibiting an employee from exercising her
“general knowledge” within the industiy, Whitmyer Bros., Inc. v.
Doyle, 58 N.J. 25, 274 A.2d 577, 581 (N.J. 1971); see Ingersoll-
Rand Co. v. Ciavatta, 110 N.J. 609, 542 A.2d 879, 892—93 (1988).
But New Jersey courts have stressed that employers have “patently
legitimate” interests in their trade secrets, confidential business
information, and customer relationships. Whitmyer Bros., 274 A.2d
at 581; Cmty. Hasp. Grp., 869 A.2d at 897. As long as the
restrictive covenant reasonably protects one of these matters, the
employer has adduced a “strong” business interest. Ingersoll-Rand,
542 A.2d at 892.

Most relevant here, in A. T. Hudson & Co., Inc. v. Donovan, 216
N.J. Super. 426, 524 A.2d 412 (App. Div. 1987), the Appellate
Division enforced a management consulting firm’s restrictive
covenant to protect its former employee’s client relationships. Id. at
416. The restrictive covenant, the court recognized, safeguarded
the “significant investment of time, effort and money” the
consulting firm expended “soliciting clients and developing projects
for their benefit.” Id. A restrictive covenant protects this
substantial investment in a discrete set of clients, especially for
employees who maintained close, continual contact with the
employer’s business partners. See id. at 4 13—14, 416; Coskey’s,
602 A.2d at 795.

If a restrictive covenant reaches beyond an employer’s legitimate
interests, courts applying New Jersey law have typically resorted to
blue penciling to fulfill the contract’s lawful ends. See Coskey’s,
602 A.2d at 796. For instance, where a restrictive covenant covers
products for which no trade secrets existed, courts have blue
penciled the agreement to extricate them. See, e.g., Raven v. A.
Klein & Co. Inc., 195 N.J. Super. 209, 478 A.2d 1208, 12 11-12
(App. Div. 1984); see also Saccomanno v. Honeywell Int’l, Inc., 2010
WL 1329038 at*5 (N.J. Super. Ct. App. Div. Apr. 7,2010) (limiting
an agreement covering all “information” to just “trade secrets or
confidential information”). Or, if a restrictive covenant seeks to
protect client relationships, courts have narrowed the covenant to
clients with which the employee interfaced. See, e.g., Saturn
 Wireless Consulting, LLC v. Aversa, No. 17-1637, 2017 WL
 1538157 at *12 (D.N.J. Apr. 26, 2017).


                                  29
     The other two Solari factors—undue hardship and the public
     interest—likewise rarely favor the complete nullification of a
     restrictive covenant. The second Solari factor’s focus on undue
     hardship lends itself to blue penciling, not complete invalidation.
     Seldom could an employee credibly contend that, even where an
     employer has proffered a legitimate business purpose, any
     enforcement of a restrictive covenant would pose an undue
     burden. See Ingersoll-Rand, 542 A.2d at 892 (a court must balance
     the employer’s interest against the hardship inflicted). And under
     the “public interest” factor, New Jersey has recognized only two
     professions for which a client’s freedom to choose or the “uniquely
     personal” nature of the relationship militate against enforcing any
     restrictive covenant. Comprehensive Psychology Sys., P.C. v. Prince,
     375 N.J. Super. 273, 867 A.2d 1187, 1190 (App. Div. 2005)
     (psychologists); see Jacob v. Norris, McLaughlin & Marcus, 128 N.J.
     10, 607 A.2d 142, 151 (1992) (attorneys); Cmty. Hasp. Grp., 869
     A.2d at 895 (noting that “jejxcept for attorneys and
     psychologists, our courts have consistently utilized a
     reasonableness test to determine the enforceability of restrictive
     covenants” (internal citations omitted)).

      Simply put, New Jersey accepts that “non-compete agreements are
      a common part of commercial employment,” and its Solari
      framework “recognizes that noncompete agreements can serve a
      useful purpose so long as the agreement is not unreasonable.”
      Maw. 846 A.2d at 609. To ensure that such agreements remain
      reasonable, New Jersey courts do not hesitate to blue pencil a
      covenant but will rarely invalidate one in full. See, e.g., Cmty.
      Hasp. Op., 869 A.2d at 899—900.

Rafferty, 923 F.3d at 120—22.
      Rafferty accepted the parties’ mutual position that the first-tier
restrictions contained in the SRA and NDA, which applied to all employees,
were reasonable. It then considered whether an employer could reasonably
impose more onerous “second-tier” restrictions, like the RCA here, on a small
group of high-performing employees.
      The departure of such high-performing employees, the Court held, may
implicate especially weighty employer interests:




                                        30
     The preservation of client relationships and the goodwill they
     generate are among the business interests that New Jersey courts
     consistently recognize as legitimate and worthy of protection. See
     Whitmyer, 274 A.2d at 581; A.T. Hudson & Co., 524 A.2d at 415.
     As a client services business, ADP’s viability depends on its ability
     to attract—and retain—its clients. And by setting sales goals for its
     employees and identifying the subset of employees that meet or
     exceed those goals, ADP has the ability to empirically measure
     which of its employees have more extensive client contact.
     Employees can achieve this more extensive client contact in one of
     two ways—by virtue of selling to a greater number of customers or
     by selling more products to a smaller number of customers. Either
     way, post-termination competition from those employees or their
     solicitation of ADP’s clients and Business Partners would pose a
     greater threat to ADP’s business than would that of employees who
     failed to meet their sales goals and thus, necessarily, have less
     contact with ADP’s clients. AD? therefore has a legitimate business
     interest in imposing the RCA on this subset of employees, and the
     RCA’s heightened restrictive covenants, over and above those in
     the SRA and NDA, are reflective of the greater damage those
     employees could inflict on AD? upon their departure.

Rafferty, 923 F.3d at 123.

      Rafferty therefore held that such second-tier restrictions served
legitimate employer interests and could not be considered unreasonable per se.
It rejected Laidlaw, Inc. a Student Transp. of America, Inc., 20 F. Supp. 2d 727
(D.N.J. 1998), which held that a second-tier restrictive covenant tied to a stock-
option award was an unenforceable because its “primary purpose” was “to buy
out potential competition.” See Rafferty, 923 F.3d at 123.
      Next, Rafferty considered the RCA in relation to the second Solari factor,
hardship to the employee. Surveying prior cases, it noted that some had
confined the RCA’s non-solicitation provision to include only customers that
the employee had learned of through employment at AD?, as opposed to all
AD? customers. Others had confined the non-compete provision to encompass
only a particular territory, or a particular market segment of customers (such
as those with fewer than fifty employees). 923 F.3d at 126. While indicating
that some blue penciling would be appropriate (as ADP had conceded), the


                                       31
Court of Appeals remanded for consideration of “facts relevant to the extent of
the hardship Appellees will suffer if the RCA is enforced, including whether it
would preclude the employee from being able to earn a living in his or her
occupation, and the fact that both Appellees voluntarily resigned from ADP and
chose to immediately join Ultimate, a direct competitor, thereby arguably
br[inging] any hardship upon [themselves].” Id. ([bracketed] material in original;
internal citations and quotations omitted).
      The final Solari factor of “harm to the public” carried no particular
weight. Rafferty noted that this dispute occurred in an ordinary commercial
context with no special public component. Thus, the first two Solari factors
sufficed to balance the relative interests of ADP and the employees. Id. at 127.
      On May 28, 2018, the Court of Appeals denied the defendants’ petition
for a panel rehearing or review en banc.
   B. The Appellate Division’s Kusins Decision
      ADP, LLC v. Kusins,      N.J. Super_, No. A-0692-17T3, 2019 WL
3367212 (App. Div. July 26, 2019), is the highest state court decision
interpreting the ADP agreements, particularly post-Rafferty.
      “In the absence of guidance from the state’s highest court, we are to
consider decisions of the state’s intermediate appellate courts for assistance in
predicting how the state’s highest court would rule.”   DOWnS   v. U.S. Pipe &
Foundnj Co., 441 F. Supp. 2d 661, 663 (D.N.J. 2006) (quoting Gm-es v.
Willingboro Twp., 90 F.3d 720, 725 (3d Cir. 1996)). “The rulings of intermediate
appellate courts must be accorded significant weight and should not be
disregarded absent persuasive indication that the highest court would rule
othenvise.” U.S. Underwriters Ins. Co. v. Liberty Mitt. Ins. Co., 80 F.3d 90, 93
(3d Cir. 1996).
      In Kusins, the Superior Court of New Jersey, Appellate Division,
interpreted ADP’s RCA agreements in relation to six departing employees. 2019
WL 3367212 at *22 (App. Div. July 26, 2019). All six had executed RCAs
substantially similar to the one at issue here, had left ADP, and had gone to



                                        32
work for competing firms, including Ultimate. 2019 WL 3367212 at 1. Kusins
approvingly cited and followed Rafferty, applying its reasoning to the facts of
the six cases before it. In a sense, then, Kusins performed the post-Rafferty
task that is now before this Court, and in doing so pointed the way to this
Court’s decision.
      Kusins first surveyed existing New Jersey case law in terms substantially
similar to the Rafferty analysis, supra. It then approvingly cited the holdings of
Rafferty:
      Earlier this year, the Third Circuit considered ADP’s 2014 and
      2015 RCAs, concluding that, although the covenants were
      overbroad, the RCAs were not unenforceable in their entiret. ADP,
      LLC v. Rafferty, 923 F,3d 123 (3d Cir. 2029). In applying the Solah
      criteria, the Third Circuit found ADP had “a legitimate business
      interest in imposing the RCA on [its successful salespeoplej, and
      the RCA’s heightened restrictive covenants, over and above those
      in the SRA and NDA, are reflective of the greater damage those
      employees could inflict on ADP upon their departure.” Id. at 123.
      We agree.

Kusins, 2019 WL 3367212 at *15.

      Like Rafferty, KUSbiS found that the departure of certain high-performing
employees posed a particularly acute threat to ADP’s legitimate interest in its
relations with its customers. Thus, ADP could reasonably require additional
second-tier restrictions in connection with rewarding those employees’
performance. Id. at *15_16.o


g     Recall that those additional restrictions, as relevant here, are as follows:
        The RCA’s non-compete provision provides that for a one-year period after their
departure from ADP, employees may not “participate in any manner with a Competing
Business” in the geographic area where the employee worked or had contact with ADP
clients if working in that area would require the employee to “provide the same or
substantially similar services to a Competing Business as those which [they] provided
to ADP while employed.”
        The non-solicitation provision of the RCA prohibits employees—for one year
after their departure from ADP—from soliciting any clients to whom ADP (1) provides;
(2) has provided; or (3) reasonably expects to provide business within the two-year
period following the employee’s departure.


                                           33
      Kusins then turned to the counterbalancing factor of hardship to the
employees—essentially, the subject of the remand in Rafferty. Some hardship,
of course, was inevitable; the question was whether any such hardship was
undue in light of ADP’s legitimate interests. The non-solicitation and non-
compete provisions of the RCA were found to impose an undue hardship and
were therefore blue penciled in the following fashion.1°
      Restrictions as to clients with which emplozjee was involved. The
employees, Kusins noted, could hardly function at all without approaching any
of ADP’s 620,000 customers, prospective clients, or businesses with which ADP
could expect to do business within two years. Kusins therefore narrowed the
non-solicitation and non-compete clauses, “conclud[ing] that a non-solicitation
clause and non-compete clause may prevent an employee from having any
dealings with existing ADP clients that the employee was actively involved with
or whose names the employee learned during his or her employment.” Id. at
*17 (citing ADP’s concession regarding non-solicitation clause in Rafferty).

      Geographical restrictions and restrictions as to market segment. Kusins,
citing geographical limitations upheld in other cases, only briefly discussed the
validity of the RCA’s geographical limitation because parties did not dispute it.
Id. at 17. In some of the cases under review, the trial court had “loosened the
covenant’s restriction by blue-penciling the geographical limitation in these
clauses to also include a market segment.” Id.




       The RCA also prohibits employees from using or disclosing ADP’s trade secrets
or other confidential information.
10    Taking up the hint in Rafferty, Kusins rejected any claim of hardship based on
termination, because the departing employees had left voluntarily:
     We also note that because defendants all voluntarily left ADP to join a
     direct competitor jUkimatej, they cannot assert their termination as a
     hardship for our consideration. See More, 183 N.J. at 59, 869 A.2d 884
     (“If the employee terminates the relationship, the court is less likely to
     find undue hardship as the employee put himself or herself in the
     position of bringing the restriction into play.”).
2019 WL3367212 at *17.


                                          34
      The only market-segment restriction proposed was based on the size of
the customer, measured in number of employees. The Kusins court declined to
impose such a restriction:
      We cannot discern any rationale in the record to blue-pencil a
      market segment component into the RCA. There is no evidence
      that the specialized training, information, or strategic client skills
      defendants obtained at AD? differed according to the number of
      employees in the companies they serviced. Th customer
      relationships AD? seeks to protect are the same, regardless of how
      many employees the client might have.

Id.
      Kusins was not quite explicit as to whether “competition,” for purposes of
the non-compete clause, is (like the non-solicitation clause) confined to certain
actual or prospective clients of ADP. Much of the confusion arises from
statements in the opinion that refer to the “RCA” generally or fail to distinguish
between non-compete and non-solicitation clauses. Thus, the opinion states
“that a non-solicitation clause and non-compete clause may prevent an
employee from having any dealings with existing AD? clients that the employee
was actively involved with or whose names the employee learned during his or
her employment.” 2019 WL 3367212 at *17 (emphasis added).” The


       In similar fashion, the discussion (but not the holding) of Kusins elsewhere
appears to conflate the non-compete and non-solicitation clauses. See, ag., 2019 WL
3367212 at *8 (stating that “portions of the non-compete and non-solicitation clauses
that prohibit defendants from providing sen’ices for a competitor or soliciting ADP’s
clients within the same territory they worked in at ADP are enforceable”).
       This sentence may have been intended as a shorthand reference to the
combined effect of the two clauses. Nevertheless, the territorial restriction referred to
is contained in the non-compete clause, not the non-solicitation clause. The Kusins
court did not misapprehend this; deciding one of the six consolidated appeals, it
clearly stated the following:
       It is of no import that the ADP clients Hopper solicited were not located
       in his previous geographic territory. The RCA seeks to protect existing
       customer relationships, and, as we have established, is enforceable. A
       geographic limitation is not necessary. As a result, Hopper breached the
       RCA in soliciting ADP’s current clients and employees.
Id. at 19


                                            35
surrounding context of that statement, however, was a discussion of
“hardship” limitations on the non-solicitation clause; I do not believe that this
stray reference was intended to imply that a non-compete clause could not
impose different restrictions. 12
      Here I am guided by the closing passage of the Kusins opinion, in which
the Appellate Division definitively stated its holding:
      In sum, we reverse the orders granting summant judgment. We
      blue-pencil the RCAs to prohibit the direct or indirect
      solicitation of ADP’s actual clients defendants had substantial
      dealings with while at ADP or who defendants had knowledge of
      during their prior employment. We also blue-pencil the clauses to
      prevent the direct or indirect solicitation of ADP’s prospective
      clients that a former employee gained knowledge of during his
      employment at ADP.

      The geographical limitation in the non-compete clause is a
      reasonable restriction. A market segment restriction is not.
      Because ADP demonstrated a legitimate protectable business
      interest and the RCAs as blue-penciled did not impose an
      unreasonable hardship on defendants, the RCAs are enforceable.
      We are satisfied these blue-pencil modifications result in “narrowly
      tailored” provisions that “ensure the covenant is no broader than
      necessary” with respect to its duration, area, and scope of
      prohibited activities in order to “protect the employer’s interests.”




        To be clear, I do not give effect to any dicta in Kusins that appear to lump the
two clauses. The Rafferty decision, which Kusins was citing and interpreting, did not
do so. See Rafferty, 923 F.3d at 126 (noting cases that had restricted the non-
solicitation clause to ADP customers, or restricted the non-compete clause to a
geographic area or market share). And indeed, the Kusins case’s definitive statement of
its holding, quoted at page 36, infra, did not contain any such imprecision. See id. at
*21.
12      The more restrictive interpretation is also in some tension with the
fundamental rationale of Rafferty: that ADP was entitled, in exchange for additional
consideration, to impose additional and further restrictions on high-performing
employees. To limit the RCA’s non-compete clause in this manner would render it not
quite, but nearly, superfluous; the SRA, in particular, already prohibits all ex
employees from having actual or attempted contact or communication of any kind
with “clients, bona Me prospective clients or marketing partners of businesses of the
Company with which the Employee was involved or exposed.” (SRA ¶ 4, quoted above)


                                          36
     Id. at *21 (emphasis added) (quoting Cmty. Hosp., 183 N.J. at 58—59).
           This, in my view, constitutes a clear statement that the non-solicitation
     clause is limited to certain actual and prospective ADP clients, without respect
     to geography; the non-compete clause, on the other hand, encompasses a
     broader class of customers but is limited geographically. Both, of course, are
     temporally limited to a term of one year.
V.         APPLICATION OF PRELIMINARY INJUNCTION FACTORS
        1. Likelihood of Success on the Merits
           On a motion for a preliminary injunction, ADP must demonstrate a
     likelihood of success on the merits. See 5K & F. Co. u. Premo Phann. Labs., Inc.,
     625 F.2d 1055, 1066 (3d Cir. 1980). That standard requires “a reasonable
     probability, [butj not the certainty, of success on the merits.” Id.
           When this motion was first before the Court, Trueira argued that ADP
     was unlikely to succeed on the merits because 1) ADP is barred from enforcing
     the RCAs by the doctrine of issue preclusion; 2) the RCAs are unenforceable
     restraints on trade; and 3) in the alternative, ADP fails to establish breach or
     likely breach of any enforceable provisions of the RCAs, I concluded that issue
     preclusion would likely not bar ADP’s complaint, ADP, LLC v. Trueira, No. 18-
     3666, 2018 WL 3756951, at *19 (D.N.J. Aug. 8, 2018). At any rate, I am now
     directly bound by the Third Circuit’s decision that the RCA is not
     unenforceable pci-se. See Rafferty, 923 F.3d at 116. Thus, the only issues now
     before the Court are the permissible scope of the RCA on the facts of this case,
     and whether ADP is likely to prevail in showing that Trueira violated it.
               a. Legitimate Business Interest
           Preservation of client relationships is a legitimate business interest that
     is worthy of protection. See Mthitmyer, 58 N.J. at 33; A.?’. Hudson & Co., 82
     N.J. Super. at 508. ADP depends on its ability to attract and retain clients.
     Both Rafferty and Kusins have identified ADP’s “legitimate and protectable
     interest in its customer relationships sufficient to justify enforcement of its
     RCA.” Kusins, 2019 WL 3367212, at *16.



                                              37
      By setting goals for its employees and identifying those who meet them,
ADP can identify the employee-sources of the greatest client contact. To
increase client contact, an employee can either (1) sell to a greater number of
customers or (2) sell more products to an existing customer base. Either
represents an increase in revenue if the employee is selling on behalf of ADP,
and either represents a decrease in revenue if the employee is selling on behalf
of a competitor. Thus, under Rafferty, ADP has a legitimate business interest in
imposing the RCA restrictions on its best-performing employees, who have
been commensurately rewarded with a stock bonus. The increased burden of
the RCA reflects the greater danger those employees pose if they were to leave
ADP for a competitor.
      Here, Trueira has accepted with Ultimate a position that carries
responsibilities similar to those he discharged at ADP. He carries out those
responsibilities by selling substantially similar products and services. Finally,
he does so in some of the same territories he worked in while at ADP.
      It is difficult to imagine that Trueira would not gain an advantage over
ADP by virtue of having been privy to its customer relationships and
confidential information. The resulting diversion of business from ADP,
whether inadvertent or intentional, would necessarily harm the firm. With the
benefit of the intervening authority of   KUSb2S   and Rafferty, I find that ADP’s
imposition of the RCA to limit the damage arising from turnover of some of us
most effective employees and protect its confidential information, is a
reasonable means of furthering a legitimate business purpose.
                 b.      Tailoring and Burden
      As to the burden and tailoring of the scope of the ADP Agreements, the
parties’ arguments were more developed in the companion case of ADP v.
Pittrnan. The reader may wish to consult my opinion and order in that case,
Civ. No. 19-16237 (anticipated to be filed as DE 25 & 26), filed simultaneously
herewith.




                                          38
      Under New Jersey’s Solari test, even where a covenant serves legitimate
business interests, “it may be limited in its application concerning its
geographical area, its period of enforceability, and its scope of activity” so that
those interests are not outweighed by the hardship the covenant inflicts on the
employee. Coskey’s, 235 N.J. Super at 635 (citations omitted). To determine
the degree, if any, to which the RCA must be blue penciled, the Court must
“balance the employer’s need for protection and the hardship on the employee
that may result.” Ingersoll-Rand, 110 N.J. at 635. To enforce the RCA would
impose some burden on former AD? employees who move laterally into
positions with competing firms. “The question remains, however, whether this
hardship [is] ‘undue,’ when balanced against the legitimate interest of the
employer.” Coskey’s, 235 N.J. Super at 636.
      To review, Kusins held that, after blue-penciling, the non-solicitation and
non-compete clauses would prohibit the following:
      The direct or indirect solicitation of ADP’s actual clients which
      defendants had substantial dealings with, or knowledge of, while at
      ADP.

      The direct or indirect solicitation of ADP’s prospective clients that a
      former employee gained knowledge of during his or her
      employment at ADP.

       Competition with ADP within the geographical limits of the non-
       compete clause, not confined to any market segment.

2019 WL 3367212, at *21. See discussion of Kusins at Section IV.B, supra.
       I defer to Kusins, an on-point decision of the State’s intermediate
appellate court, because it is the most authoritative indicator of how the New
Jersey Supreme Court would view the ADP agreements. See, e.g., U.S.
Underwriters Ins. Co., 80 F.3d at 93. With minor reservations, noted above, I
agree with Kusins’s implementation and application of the holdings of Rafferty.
       During his time at AD?, Trueira operated in Maine, Northern
Massachusetts, New Hampshire, and the greater Boston area. More than 80%
of the companies with whom he dealt were already ADP clients. His market-



                                         39
segment focus was on employers of twenty-five to seventy-five employees. Now,
with Ultimate, Trueira sells products and services to businesses with 200—500
employees in Maine, Massachusetts, New Hampshire, Rhode Island, and
Vermont. Those products and services directly compete with those provided by
ADP. At Ultimate, Trueira has about four hundred accounts assigned to him,
and he estimates that approximately 40% of those accounts currently use ADP
products. He also has approximately four hundred prospects in his sales force
database and estimates that approximately 10% of those were ADP clients.13
      The scope of the RCA is reasonably tailored to protect ADP’s interest,
while ensuring Trueira’s ability to ply his trade. Although ADP’s business is
international, the non-compete provision is limited to the geographic territory
in which Trueira worked while at ADP. Trueira has many opportunities to work
for a competitor outside his ADP territory, and his obligations to ADP do not
unduly restrict him from maintaining his livelihood in the same profession.
Indeed, Trueira’s territory at Ultimate does not entirely overlap with the area he
covered while at ADP; he may continue to operate in that non-overlapping area
if he does not otherwise violate the RCA. Accordingly, the language of the
restrictive covenants and the resulting and requested prohibition are
reasonable and enforceable against Trueira. The evidence suggests that after
blue penciling the RCA in the manner suggested by the Appellate Division, this
Solari factor favors ADP’s position.




      In my earlier opinion, I dealt only with violations of the SRA and NDA, as I
declined to enforce the RCA. Thus it was more significant then than now that at
Ultimate, Trueira is specifically assigned to work with SmartPak, a company that
appeared as a lead on his ADP prospect pipeline. With respect to the non-solicitation
clause, the evidence showed that since resigning from ADP, Trueira has contacted at
least one ADP client to which he was exposed or with whom he was involved while at
ADP. That violation, as I pointed out, was not so blatant or severe, but was significant
in that Tmeira had adopted the position—erroneous, even then—that he had the right
to contact any entity’ that was not his own direct client at ADP. Such concerns are
pushed more into the background by the more far-reaching restrictions of the RCA—
e.g., the noncompete clause.


                                           40
           c. Public Interest
      The final Solari factor instructs courts to consider the fact that
“enforcement of the restriction should not cause harm to the public.” Cmty.
Hosp., 183 N.J. at 60 (citing Karlin, 77 N.J. at 424). Like the AD? cases
reviewed in Rafferty, this case contains “no major public component.” The
imposition of restrictive covenants here creates no injury, for example, to “the
rights of the public to have free access to the advice of professionals licensed by
the State,” as it may do in the context of physicians and accountants.
Coskey’s. 253 N.J. Super. at 634. Like Rafferty, I find the public interests here
to be generic and equivocal.
                                   *     *      *




      I therefore find that ADP has a likelihood of success in its attempt to
enforce the RCA, as blue-penciled by the Court here. Tmeira is violating the
RCA into which he entered with AD?. He has taken a position with one of
ADP’s direct competitors, a position in which he sells competing products in
the relevant geographic area. At least to some limited extent, he has violated
the non-solicitation clause as well. AD? has demanded his compliance with the
obligations into which he and it entered and has, moreover, gained the benefit
of recent case law that recognizes its legitimate business interest in enforcing
the agreement. Nonetheless, Trueira has remained in his position at Ultimate
and has indicated no willingness to conform his behavior to accord with the
agreement. ADP has shown a likelihood of success on the merits.
      2.      Irreparable Harm
      Harm is considered “irreparable” if it is not redressable by money
damages later, in the ordinary course of litigation. Instant Air Freight Co. v. C.F.
AirFreight, Inc., 882 F.2d 797, 801 (3d Cir. 1989) (citing Sampson v. Munay,
415 U.S. 61, 90 (1964)). ADP has the burden of proving a “clear showing of
immediate irreparable harm” absent injunctive relief. ECRI v. McGraw-Hill Inc.,
809 F.2d 223, 225 (3d Cir. 1987); see also Wintei-, 555 U.S. at 21 (holding it




                                         41
was error to water down the irreparable harm requirement from “likelihood” to
“possibility.” even where likelihood of success was strong).
      ADP argues that the irreparable harm it will suffer is the loss of existing
and prospective clients, employees, marketing partners, confidential and
proprietary information, and customer goodwill. Courts in the Third Circuit
and this District have repeatedly recognized that the loss of business
opportunities and goodwill constitutes irreparable harm. Likewise. New Jersey
courts recognize that “the diversion of a company’s customers may.
constitute irreparable harm   .   .   .   .   [T]his is so because the extent of the injury to
the business as a result of this          type   of   conduct cannot be readily ascertained,
and as such, does not lend itself to a straightforward calculation of money
damages.” Fluorarnics, Inc. v. Tnzeba, No. 408-05, 2005 WL 3455185, at *8
(N.J. Super. Ct. Ch. Div. Dec. 16, 2005) (citation omitted). Improper use of
trade secrets constitutes irreparable harm. See U.S. Food Sen.’., Inc. v. Raad,
2006 WL 1029653, at *6 (N.J. Super. Ch. Div. Apr. 12, 2006) at *7 (“Damages
will not be an adequate remedy when the competitor has obtained the secrets.
The cat is out of the bag and there is no way of knowing to what extent their
use has caused damage or loss.”).
      At a minimum, there is overlap between ADP and Ultimate’s lines of
business. Ultipro and WorkForce Now are similar products; Ultimate is a direct
competitor of ADP; and Trueira works in his former ADP territory. Together
these facts indicate that ADP has made a clear showing that Trueira’s behavior
establishes a strong likelihood of irreparable harm to ADP that is independent
of a mere desire to stifle competition. Such harm consists of potential misuse of
confidential information, loss of business opportunities, and impairment of
business goodwill. ADP has demonstrated that its injuries cannot be redressed
post hoc by money damages. The “irreparable harm” prong therefore favors a
preliminanr injunction.




                                                      42
      3, 4. Balancing the Equities and the Public Interest
      The finai two prongs, balancing of the harms and the interest of the
public, require little additional discussion. They weigh in favor of granting
injunctive relief
       No doubt enforcement of the RCA will cause Trueira some countervailing
hardship. But that alleged hardship—requiring him to adhere to the RCA—is
neither precisely established nor unduly burdensome. For now, he may not
compete with ADP in one area of geographic overlap. He may not solicit ADP’s
actual or prospective clients with whom he had substantial dealings, or of
whom he learned, while at ADP. He may continue to do everything short of that
(provided that his conduct does not othenvise violate the RCA). After the
relevant period has passed, Trueira may continue working for Ultimate in the
fullest capacity. He may not disclose or exploit confidential information. The
opportunities open to Trueira remain substantial.
       The public interest, for the reasons stated above, is a neutral factor.
       Balancing the four relevant factors, I find that a preliminary injunction is
well justified.
VI.    DURATION
       The RCA contains a tolling provision, essentially intended to ensure that
the ex-employee, while contesting the RCA’s enforceability in court, does not
run out the clock on its one-year duration:
       12. Tolling. The restricted time periods in paragraphs three (3)
       through six (6) above shall be tolled during any time period that I
       am in violation of such covenants, as determined by a court of
       competent jurisdiction, so that ADP may realize the full benefit of
       its bargain. This tolling shall include any time period during which
       litigation is pending, but during which I have continued to violate
       such protective covenants and a court has declined to enjoin such
       conduct or I have failed to comply with any such injunction.

(DE 1-1, Ex. E    ¶   12).
       Mr. Trueira left his employment at ADP on February 9, 2018. In my prior
opinion, dated August 2, 2018 (DE 44; public redacted version at DE 48), 1



                                         43
found that that he had been in violation of the SRA and NDA, though not
egregiously so, and I considered—erroneously, as it turns out—that ADP had
overreached in attempting to enforce the RDA. (See DE 48 at 44—45) As a
result, I made an equitable determination that the restrictions of the SRA and
NDA should run for eight months from the date of my order. That period
expired over seven months ago, on March 2, 2019.
      The tolling provision, no less than the other provisions of the
employment covenants, is subject to the court’s equitable powers and the
principles of Solari. Trueira has functioned under the SRA and NDA, and since
August 2018 has enjoyed the assurance of this Court and many other cases
that the RCA did not bind him.
      To wholly restart the one-year clock on the RCA, I find, would not be
equitable under the vary particular and special circumstances of this case.
ADP has already received not all but some of what it bargained for. In addition,
pursuant to this Court’s prior order, the period of restriction expired in March
2019. Trueira, unlike a newly-departed employee, will be forced to retrench—
not merely to refrain from taking on certain business, but pulling back from
business in which he is already engaged with this Court’s imprimatur.
      To reflect that greater hardship, I will limit the effect of the tolling
provision. This injunction will expire four months from the date it is entered.


VII. CONCLUSION
      For the foregoing reasons, ADP’s motion for a preliminary injunction is
GRANTED. Pursuant to the terms of the RCA, Trueira shall be restrained, for a
period of four months from the date of    entry of   the preliminary injunction
granted herein.
      An appropriate Order granting ADP’s motion follows. Within seven days.
the parties shall submit an agreed form of preliminary injunction, which shall
specift the relief granted to implement the above rulings, and shall include the
amount of bond, which shall be posted within 15 days. See Fed. R. Civ. P. 65(c)
(providing that this Court “may issue a preliminary injunction      ...   only if the


                                         44
movant gives security in an amount that the court considers proper to pay the
casts and damages sustained by any party found to have been wrongfully
enjoined”).


Dated: October 18, 2019




                                                hon. Kevin McNulty
                                                United States District Judge




                                      45
